Case 5:20-cv-00248-SLP Document 6 Filed 04/06/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DITRICT OF OKLAHOMA

JOSEPH ALLEN MALDONADO-PASSAGE

V.
UNITED STATES DEPARTMENT OF INTERIOR
UNITED STATES FISH & WILDLIFE SERVICES
FORMER DIRECTOR DAN ASHE .

FEDERAL WILDLIFE AGENT MATTHEW BRYANT
ASST. U.S. ATTORNEY AMANDA GREEN
JAMES BRANDON GARRETSON

JEFFERY LEE LOWE

ALLEN GLOVER

 

Case Number CVI-20-248-SLP

Motion to Recuse

The Plaintiff Joseph Maldonado-Passage is filing a motion to have
Judge Scott Palk recuse himself from the above case, Pro Se.

The Plaintiff argues that Judge Scott Palk has a major conflict of
interest in this case CVI-20-248-SLP. As he has presided over civil cases
involving the Plaintiffs zoo, the Plaintiffs mother, along with the alleged
victim in the Plaintiffs criminal case. See Big Cat Rescue Corp. v. GW
Exotic Memorial Animal Foundation 5:14-CV-00377, Big Cat Rescue Corp.
v. Schreibvogel 5:16-CV-0015. United States v. Joseph Maldonado-
Passage 5:18-cr-00227-SLP. The plaintiff argues that not only does Judge
Scott Palk have a conflict of interest in all of these cases but has a
borderline conflict of being an animal rights advocate, and homophobic
due to the hostile and agitated remarks made in open court toward the
Plaintiff during sentencing of the criminal case of which he should have
recused himself from the beginning of the criminal case. Remarks made

;
Case 5:20-cv-00248-SLP Document6 Filed 04/06/20 Page 2 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DITRICT OF OKLAHOMA

like "I will make sure you are never around another animal the rest of your
life". The plaintiff has never been accused of any animal abuse in his life to
deserve such a statement. Judge Palk also stated, "You were trying to
broker a pair of lions to support your husband from Jail" in a very hostile
voice. Which even if the Plaintiff would have done this, which he did not. It
was perfectly legal as it was within the boundaries of the State of Texas of
which his husband, and the breeder lived. So all of this was un-called for.
Remarks due to Judge Scott Palks prejudice because of being involved in
all the civil cases, so the Plaintiff is asking for the motion to have Judge
Scott Palk recuse himself and a non bias Judge be appointed this case.

| certify this was filed VIA on Y of March 2020.

Joseph Maldonado-Passage
